Citation Nr: 0426453	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to clothing allowances for the years 1996, 1997 
and 1998.


(The claims for entitlement to service connection for heart 
and psychiatric disorders, entitlement to a total disability 
rating due to individual unemployability (TDIU), entitlement 
to vocational rehabilitation benefits, and the propriety of 
an apportionment paid from April 1, 1998 to December 25, 1999 
will be addressed in separate decisions under separately 
assigned docket numbers.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Medical Center which 
denied clothing allowances for the years 1996, 1997 and 1998.  
In December 2003, the veteran appeared and testified in 
Washington, D.C., before C.W. Symanski who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing, and to render a final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran was awarded entitlement to a clothing 
allowance for the use of bethamethasone diprop 0.05% cream 
for the year 1995 and many years prior thereto.

2.  The veteran filed timely applications for annual clothing 
allowances for the years 1996, 1997 and 1998.

3.  The evidence establishes that the veteran's prescription 
of bethamethasone diprop 0.05% cream tends to irreparably 
damage his outergarments thereby establishing his entitlement 
for a clothing allowance for the years 1996, 1997 and 1998.




CONCLUSION OF LAW

A clothing allowance for the years 1996, 1997, and 1998 is 
warranted.  38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. §§ 
3.155(a), 3.810(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to clothing 
allowances for the years 1996, 1997 and 1998.  According to 
his statements and testimony of record, he treats his service 
connected keloids of the upper anterior chest with a VA 
prescribed topical ointment.  In pertinent part, eligibility 
for a clothing allowance is established when the Chief 
Medical Director or designee certifies that the use of a 
physician-prescribed medication for a service connected skin 
condition causes irreparable damage to the veteran's 
outergarments.  38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. 
§ 3.810(a)(2) (2003).

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b) 
(2003).  Except as provided in paragraph (c)(2) of this 
section, the application for clothing allowance must be filed 
within one year of the anniversary date (August 1) for which 
entitlement is initially established; otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within one year of such date.  The one-
year period for filing application will include the 
anniversary date and terminate on July 31 of the following 
year. 38 C.F.R. § 3.810(c)(1) (2003).

At the outset, the Board observes that review of this case is 
limited to a rebuilt claims folder which is missing 
information pertinent to the claim.  The Board can discern 
from the record that the veteran has been in receipt of an 
award of service connection for keloids of the upper anterior 
chest since June 1980.  VA clinic records document a 
recurring prescription for fluocinonide 0.05% cream, 
otherwise referred to as bethamethasone diprop 0.05% cream, 
to be applied 2 times per day.  The veteran asserts that he 
has been awarded a clothing allowance due to his use of this 
topical ointment for over 20 years.  The Board has no 
information before it to refute this statement nor reason to 
doubt the veracity of his statement.  The Board does have 
before it an August 1995 clothing award allowance letter due 
to the use of bethamethasone diprop 0.05% cream for service 
connected "Keloids."

The veteran filed a VA Form 21-8678 ("Application for Annual 
Clothing Allowance") in August 1996.  This claim was first 
denied in September 1996.  The denial record, a VA Form 21-
8679 ("ELIGIBILITY DETERMINATION FOR CLOTHING ALLOWANCE (38 
U.S.C. 362)"), included contradictory statements regarding 
the veteran's eligibility for benefits.  The preparer marked 
an "X" in box 1 representing "[h]e wears or uses a 
prosthetic or orthopedic appliance because of a service-
connected disability and the use of such device tends to wear 
out or tear clothing."  The preparer also marked an "X" in 
box 3 representing "[t]he records for this veteran do not 
establish that, because of a service-connected disability, 
he/she wears or uses a prosthetic or orthopedic appliance 
which tends to wear out clothing or that, because of a 
service-connected skin condition, he/she uses a medication 
that causes irreparable damage to his/her outergarments."  
This response included a comment "NO Records in S'port."  

A January 10, 1997 report of contact prepared by the Chief of 
Prosthetics & Sensory Aids Service documented a phone 
conversation as follows:

"1997 Clothing Allowance for [the veteran] is 
disapproved based on the following.  [The 
veteran] uses a cream for scars.  The type of 
cream, Bethamethasone Diprop 0.05% per the 
manufacturer does not cause irreparable damage 
to clothing."

In January 1997, the veteran's claim for a clothing allowance 
was formally denied on the sole basis that "[t]he records 
for this veteran do not establish that, because of a service-
connected disability, he/she wears or uses a prosthetic or 
orthopedic appliance which tends to wear out clothing or 
that, because of a service-connected skin condition, he/she 
uses a medication that causes irreparable damage to his/her 
outergarments."  His claims for clothing allowances for the 
years 1997 and 1998 were denied on the same basis.

The record reflects that the veteran has been awarded 
entitlement to a clothing allowance for the use of 
bethamethasone diprop 0.05% cream for the years 1995 and many 
years previously.  There is no dispute that the veteran has 
filed timely applications for annual clothing allowances for 
the years 1996, 1997 and 1998.  His clothing allowance was 
suddenly discontinued in 1996 with no specific reason 
supporting the initial determination, although it appears 
there was some question whether he continued to use 
bethamethasone diprop 0.05% cream.  The records currently 
available confirm his continued prescription and use of the 
cream.  His 1996 application was next denied based upon a 
statement from the manufacturer that the topical ointment did 
not cause irreparable damage to clothing.

The Board finds no record to confirm that the manufacturer's 
spokesperson held specific knowledge supporting the assertion 
that bethamethasone diprop 0.05% cream does not cause 
irreparable damage to clothing nor independent documentation 
of record to corroborate the claim.  The Board finds an 
obvious inconsistency in the determination that this topical 
ointment, which apparently was deemed to have caused 
irreparable damage to clothing in the many years prior to 
1996, has suddenly ceased to have such damaging properties.  
During his December 2003 appearance, the veteran did present 
evidence of staining on the front of his shirt due to use of 
the cream.  Absent more affirmative evidence supporting the 
manufacturer's claim, the Board resolves reasonable doubt in 
favor of the veteran by finding that his prescription of 
bethamethasone diprop 0.05% cream tends to irreparably damage 
his outergarments thereby establishing his entitlement for a 
clothing allowance for the years 1996, 1997 and 1998.



ORDER

A clothing allowance for the years 1996, 1997 and 1998 is 
granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



